Judgment, *482Supreme Court, New York County (Carol Berkman, J.), rendered August 12, 2009, convicting defendant, upon his plea of guilty, of robbery in the first degree, and sentencing him to a term of five years, unanimously affirmed.
The court properly exercised its discretion in denying defendant youthful offender treatment (see People v Drayton, 39 NY2d 580 [1976]). Since defendant was convicted of an armed felony, youthful offender treatment would require a showing of mitigating circumstances or relatively minor participation in the crime (CPL 720.10 [2] [a] [ii];[3]), and we do not find that those criteria applied to the facts of this case. In any event, regardless of defendant’s eligibility, youthful offender treatment was not warranted.
Defendant did not preserve his claim that the court considered inappropriate factors in denying youthful offender treatment, and we decline to review it in the interest of justice. Concur— Saxe, J.P., Sweeny, Freedman and Manzanet-Daniels, JJ.